Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on July 12, 2021.  Application No. 16/978,619, is a 371 of PCT/SE2019/050197, filed March 6, 2019, and claims foreign priority to Swedish Application No. SWEDEN 1850249-2, filed March 7, 2018.  In a preliminary amendment filed September 4, 2020, Applicant cancelled claims 9, 12, 14, and 18-20.  Claims 1-8, 10-13, and 15-17 are pending.  
Species Election

Applicant’s election without traverse of the following compounds species:

    PNG
    media_image1.png
    159
    144
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    152
    138
    media_image2.png
    Greyscale
,
in the reply filed on July 12, 2021, is acknowledged.
Claims 8 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The election was made without traverse in the reply filed on July 12, 2021.
Claims 1-7, 10-13, 15, and 16 are examined below.  
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 10, 11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al., 33(6) J. Med. Chem. 1667-75 (1990).  The CAS abstract for Anderson discloses the following compounds: 

    PNG
    media_image3.png
    220
    386
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    333
    359
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    335
    356
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    365
    359
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    368
    356
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    365
    356
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    368
    356
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    333
    356
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    335
    356
    media_image11.png
    Greyscale

(Anderson et al., citing the CAS Abstract for the compounds disclosed therein.)  This compounds read on compounds of formula I, wherein formula I, X is N-R, where R is an alkyl (methyl or 1-propnyl); L is a bond; G1 is H; G2 is Cl or F (halogen); and Ar1 is a substituted poly-cyclic heteroaryl.  

Claims 1, 2, 5-7, 10, 11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al., US2004/0152739 A1 (hereafter the ‘739 publc’n).  The CAS abstract for the ‘739 publc’n discloses the following compound: 

    PNG
    media_image3.png
    220
    386
    media_image3.png
    Greyscale

(The ‘730 publc’n, citing the CAS Abstract for the compound depicted above.)  This compound reads on a compound of formula I, wherein formula I, X is N-R, where R is an alkyl (1-propnyl); L is a bond; G1 is H; G2 is Cl (halogen); and Ar1 is a substituted poly-cyclic heteroaryl.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Conclusion
	Claims 1, 2, 5-7, 10, 11, 15, and 16 are not allowed. 
s 3, 4, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625